DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 06 Jul 2022 is acknowledged.
Claims 21-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 Jul 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 02 Nov 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for subject matter disclosed in US apps 62580586, 62580589, and 62580598.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 Apr 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
“a (or the) second two-dimensional image” should read “a (or the) two-dimensional image” or “a (or the) first two-dimensional image” (claims 1-2, 6, 8-9, 13, 15-16, and 19);
“the combined image” should read “the combined two-dimensional projection image with the three-dimensional image in the plane” (claims 1, 8, and 15);
“acquiring a three-dimensional image of the patient volume; acquiring a two-dimensional projection image of a patient volume;” should read “acquiring a three-dimensional image of a patient volume; acquiring a two-dimensional projection image of the patient volume;” (claim 8);
“a (or the) third two-dimensional image” should read “a (or the) second two-dimensional image” (claim 9);
“A system according to Claim X, …” should read “The system according to claim X, …” (claims 2-7 and 16-20); and
“A method according to Claim X, …” should read “The method according to claim X, …” (claims 9-14).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 20 recite the limitation “determination of/determining a slice image of the three-dimensional image which includes the region of interest, and determination of/determining a plane within the slice image”. First it is unclear whether a slice image of the three-dimensional image is the same or different from the “two-dimensional projection image” generated from the three-dimensional image in claims 1, 8, and 15 to which claims 5, 12, and 20 depend respectively, since a slice image is known in the art as a 2D image. Additionally, it is unclear whether a plane determined within the slice image is the same or different from the plane determined in claims 4, 11, and 18 to which claims 5, 12, and 20 depend respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites determining a projection axis associated with the two-dimensional projection image; generating a second two-dimensional image from the three-dimensional image based on the projection axis; registering the two-dimensional projection image with the second two- dimensional image; and combining the registered two-dimensional projection image with the three- dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis.
Step 1: Statutory Category: YES - Claim 1 is directed to “a system” and is therefore an apparatus.
Step 2A, Prong 1, Judicial Exception: YES -  These limitations, as drafted, are a processor-implemented process that under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a generic computer component. That is, other than reciting “a processor to”, nothing in the claim element precludes each step from practically being performed in the mind. For example, but for the “a processor to” language, “determining” in the context of the claim encompasses a user manually, or using a paper and a pen, determining a projection axis associated with the two-dimensional projection image. Similarly, the limitation of generating a second two-dimensional image from the three-dimensional image based on the projection axis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component. Additionally, but for the “a processor” language, “registering” and “combining” in the context of the claim encompasses the user either manually or in the mind registering the two-dimensional projection image with the second two-dimensional image and combining the registered two-dimensional projection image with the tree-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, claim 1 recites an abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: NO - This judicial exception recited in claim 1 is not integrated into a practical application. In particular, the claim recites additional element of a processor being operable to determine, generate, register, and combine the images. The processor in these steps is recited at a high-level of generality (i.e., a generic processor performing a generic computer function of determining, generating, registering, and combining) such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component. Additionally, the claim recites additional limitations of a storage device to store the two-dimensional projection image and the three-dimensional image of a patient volume and a display to display the combined image. The storage device and the display are recited at a high-level of generality (i.e., as a general means of image storage and displaying an image, respectively) and are well known and conventional and a form of insignificant extra-solution activity, respectively. Accordingly, the additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
Step 2B, Inventive Concept: NO - Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining, generating, registering, and combining amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the additional elements of a storage device and a display are well known and conventional and a form of insignificant extra-solution activity, respectively. Therefore, claim 1 is not patent eligible.
Claim 2 inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 1 above), and additionally recites wherein the second two-dimensional image comprises a digitally-reconstructed radiographic image. However, this additional limitation does not appear to integrate the judicial exception into a practical application and is not sufficient to amount to significantly more than the judicial exception. Therefore, claim 2 is not patent eligible.
Claims 3-7 inherit the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 1 above), and additionally recite:
determine a location of a center of mass of the three-dimensional image; and 
determine the plane of the three-dimensional image to include the location of the center of mass (claim 3);
determine a region of interest of the three-dimensional image; and 
determine the plane of the three-dimensional image to include at least a portion of the region of interest (claims 4-5);
wherein determination of the plane comprises determination of a slice image of the three-dimensional image which includes the region of interest, and determination of a plane within the slice image (claim 5);
determine a region of interest of the three-dimensional image, wherein the two-dimensional projection image is registered with the second two-dimensional image at the region of interest (claims 6-7); and
determine the plane of the three-dimensional image to include at least a portion of the region of interest (claim 7).
These limitations, as drafted, are a processor-implemented process that under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a generic computer component. That is, other than reciting “a processor to”, nothing in the claim elements preclude each step from practically being performed in the mind. For example, but for the “a processor to” language, “determining” in the context of claim 3 encompasses a user manually, or using a paper and a pen, determining a location of a center of mass and determining the plane of the three-dimensional image to include the location of the center of mass. Similarly, the limitations of determining a region of interest and determining the plane of the three-dimensional image to include at least a portion of the region of interest, as well as determination of a slice image of the three-dimensional image which includes the region of interest, and determination of a plane within the slice image, as drafted in claims 4-5, respectively, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component. Additionally, but for the “a processor” language, “determining a region of interest of the three-dimensional image, wherein the two-dimensional projection image is registered with the second two-dimensional image at the region of interest” and “determining the plane of the three-dimensional image to include at least a portion of the region of interest” in the context of claims 6-7, respectively, encompass the user manually determining a region of interest of the three-dimensional image, wherein the two-dimensional projection image is registered with the second two-dimensional image at the region of interest, and determining the plane of the three-dimensional image to include at least a portion of the region of interest. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claims recite an abstract idea.
Furthermore, these additional limitations do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception. In particular, the claims recite additional element of a processor being operable to determine. The processor in these steps is recited at a high-level of generality (i.e., a generic processor performing a generic computer function of determining) such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component. Therefore, claims 3-7 are not patent eligible.
Claim 8 recites determining a projection axis associated with the two-dimensional projection image; generating a second two-dimensional image from the three-dimensional image based on the projection axis; aligning the two-dimensional projection image with the second two-dimensional image; and combining the aligned two-dimensional projection image with the three-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis.
Step 1: Statutory Category: YES - Claim 8 is directed to “a method”.
Step 2A, Prong 1, Judicial Exception: YES -  These limitations, as drafted, are a process that under their broadest reasonable interpretation, cover performance of the limitations in the mind. For example, “determining” in the context of the claim encompasses a user manually, or using a paper and a pen, determining a projection axis associated with the two-dimensional projection image. Similarly, the limitation of generating a second two-dimensional image from the three-dimensional image based on the projection axis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Additionally, “registering” and “combining” in the context of the claim encompasses the user either manually or in the mind aligning the two-dimensional projection image with the second two-dimensional image and combining the aligned two-dimensional projection image with the tree-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. According, claim 8 recites an abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: NO - This judicial exception recited in claim 8 is not integrated into a practical application. In particular, the claim recites additional elements of acquiring a three-dimensional image of the patient volume, acquiring a two-dimensional projection image of a patient volume, and displaying the combined image. The acquiring steps amount to mere data gathering, which is a form of insignificant extra-solution activity. Also, the displaying step is recited at a high-level of generality (i.e., as a general means of displaying an image) and is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 8 is directed to an abstract idea.
Step 2B, Inventive Concept: NO - Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of acquiring a three-dimensional image of the patient volume, acquiring a two-dimensional projection image of a patient volume, and displaying the combined image are mere data gathering and a form of insignificant extra-solution activity, respectively. Therefore, claim 8 is not patent eligible.
Claims 9-14 inherit the deficiencies of claim 8, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 8 above), and additionally recite:
acquiring a third two-dimensional projection image of the patient volume; 
determining a second projection axis associated with the third two-dimensional projection image, the second projection axis different from the first projection axis; 
generating a fourth two-dimensional image from the three-dimensional image associated with the second projection axis; 
aligning the third two-dimensional projection image with the fourth two-dimensional image; 
combining the aligned third two-dimensional projection image with the three- dimensional image in a second plane of the three-dimensional image substantially orthogonal to the second projection axis to generate a second combined image; and 
displaying the second combined image (claim 9);
determining a location of a center of mass of the three-dimensional image; and 19WO 2019/086457PCT/EP2018/079714determining the plane of the three-dimensional image to include the location of the center of mass (claim 10);
determining a region of interest of the three-dimensional image; and 
determining the plane of the three-dimensional image to include at least a portion of the region of interest (claim 11-12);
wherein determining the plane comprises determining a slice image of the three-dimensional image which includes the region of interest, and determining a plane within the slice image (claim 12);
determining a region of interest of the three-dimensional image, wherein the two-dimensional projection image is aligned with the second two-dimensional image at the region of interest (claims 13-14); and
determining the plane of the three-dimensional image to include at least a portion of the region of interest (claim 14).
These limitations, as drafted, are a process that under their broadest reasonable interpretation, cover performance of the limitations in the mind. For example, “determining”, “generating”, “aligning” and “combining” in the context of claim 9 encompass a user manually, or using a paper and a pen, determining a projection axis, generating a two-dimensional image from the three-dimensional image associated with the determined projection axis, aligning the two-dimensional projection image with the two-dimensional image, and combining the aligned two-dimensional projection image with the three-dimensional image in a plane orthogonal to the projection axis. Additionally, “acquiring” and “displaying” in the context of claim 9 amounts to mere data gathering and a form of insignificant extra solution activity. Also, “determining” in the context of claim 10 encompasses a user manually, or using a paper and a pen, determining a location of a center of mass and determining the plane of the three-dimensional image to include the location of the center of mass. Similarly, the limitations of determining a region of interest and determining the plane of the three-dimensional image to include at least a portion of the region of interest, as well as determining a slice image and determining a plane within the slice image, as drafted in claims 11-12, respectively, are a process that, under its broadest reasonable interpretation, covers performance of the limitation by the user manually. Additionally, “determining a region of interest of the three-dimensional image, wherein the two-dimensional projection image is aligned with the second two-dimensional image at the region of interest” and “determining the plane of the three-dimensional image to include at least a portion of the region of interest” in the context of claims 13-14, respectively, encompass the user manually determining a region of interest of the three-dimensional image, wherein the two-dimensional projection image is aligned with the second two-dimensional image at the region of interest, and determining the plane of the three-dimensional image to include at least a portion of the region of interest. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claims recite an abstract idea.
Furthermore, these additional limitations do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception. Therefore, claims 9-14 are not patent eligible.
Claim 15 recites determining a projection axis associated with the two-dimensional projection image; generating a second two-dimensional image from the three-dimensional image based on the projection axis; registering the two-dimensional projection image with the second two- dimensional image; and combining the registered two-dimensional projection image with the three- dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis.
Step 1: Statutory Category: YES - Claim 15 is directed to “a system” and is therefore an apparatus.
Step 2A, Prong 1, Judicial Exception: YES -  These limitations, as drafted, are a computing system-implemented, or a processor-implemented, process that under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a generic computer component. That is, other than reciting “a computing system to”, nothing in the claim element precludes each step from practically being performed in the mind. For example, but for the “a computing system to” language, “determining” in the context of the claim encompasses a user manually, or using a paper and a pen, determining a projection axis associated with the two-dimensional projection image. Similarly, the limitation of generating a second two-dimensional image from the three-dimensional image based on the projection axis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component. Additionally, but for the “a computing system to” language, “registering” and “combining” in the context of the claim encompasses the user either manually or in the mind registering the two-dimensional projection image with the second two-dimensional image and combining the registered two-dimensional projection image with the tree-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, claim 15 recites an abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: NO - This judicial exception recited in claim 15 is not integrated into a practical application. In particular, the claim recites additional element of a computing system, or a processor, being operable to determine, generate, register, and combine the images. The processor in these steps is recited at a high-level of generality (i.e., a generic processor performing a generic computer function of determining, generating, registering, and combining) such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component. Additionally, the claim recites additional limitations of an X-ray detector and an X-ray source operable to acquire a two-dimensional projection image of a patient volume and a display to display the combined image. The X-ray detector, X-ray source, and display are recited at a high-level of generality (i.e., as a general means of acquiring an image and displaying an image, respectively) and are well known and conventional and a form of insignificant extra-solution activity, respectively. Accordingly, the additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 15 is directed to an abstract idea.
Step 2B, Inventive Concept: NO - Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system, or a processor, to perform determining, generating, registering, and combining amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the additional elements of an X-ray detector, an X-ray source, and a display are well known and conventional and a form of insignificant extra-solution activity, respectively. Therefore, claim 15 is not patent eligible.
Claim 16 inherits the deficiencies of claim 15, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 15 above), and additionally recites wherein the second two-dimensional image comprises a digitally-reconstructed radiographic image. However, this additional limitation does not appear to integrate the judicial exception into a practical application and is not sufficient to amount to significantly more than the judicial exception. Therefore, claim 16 is not patent eligible.
Claims 17-20 inherit the deficiencies of claim 15, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 15 above), and additionally recite:
determine a location of a center of mass of the three-dimensional image; and 
determine the plane of the three-dimensional image to include the location of the center of mass (claim 17);
determine a region of interest of the three-dimensional image; and 
determine the plane of the three-dimensional image to include at least a portion of the region of interest (claim 18);
wherein the two-dimensional projection image is registered with the second two-dimensional image at the region of interest (claim 19); and
wherein determination of the plane comprises determination of a slice image of the three-dimensional image which includes the region of interest, and determining a plane within the slice image (claim 20).
These limitations, as drafted, are a processor-implemented process that under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a generic computer component. That is, other than reciting “the computing system to”, nothing in the claim elements preclude each step from practically being performed in the mind. For example, but for the “the computing system to” language, “determining” in the context of claim 17 encompasses a user manually, or using a paper and a pen, determining a location of a center of mass and determining the plane of the three-dimensional image to include the location of the center of mass. Similarly, the limitations of determining a region of interest and determining the plane of the three-dimensional image to include at least a portion of the region of interest, as drafted in claim 18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component. Additionally, but for the “the computing system” language, “determination of a slice image of the three-dimensional image which includes the region of interest, and determining a plane within the slice image” in the context of claim 20 encompasses the user manually determining of a slice image of the three-dimensional image which includes the region of interest, and determining a plane within the slice image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claims recite an abstract idea.
Furthermore, these additional limitations do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception. In particular, the claims recite additional element of “the computing system” being operable to determine. The processor in these steps is recited at a high-level of generality (i.e., a generic processor performing a generic computer function of determining) such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component. Additionally, the limitation “wherein the two-dimensional projection image is registered with the second two-dimensional image at the region of interest” as drafted in claim 19 does not appear to integrate the judicial exception into a practical application and is not sufficient to amount to significantly more than the judicial exception.  Therefore, claims 17-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US PG Pub No. 2021/0077047, a priority date of 08 Jul 2017) in view of Bakker et al. (US PG Pub No. 2013/0336565) - hereinafter referred to as Bakker.
Regarding claim 1, Tolkowsky discloses a system (at least Fig. 1B) comprising:
a storage device ([0588]: memory 24) to store: 
a two-dimensional projection image of a patient volume ([0398]: intraprocedural 2D imaging including a vertebra); and 
a three-dimensional image of the patient volume ([0398]: preprocedural 3D imaging (e.g., 3D imaging performed prior to entering the operating room, or prior to performing a given intervention) of a vertebra);
a processor ([0588]: computer processor 22) to:
determine a projection axis associated with the two-dimensional projection image ([0404]-[0405]: retrieve information pertaining to the acquisition of the given x-ray images included in standard (e.g., DICOM) image files);
generate a second two-dimensional image from the three-dimensional image based on the projection axis ([0401]: identify DRRs from 3D image that match the 2D x-ray images of vertebra; [0411]-[0412]: generate DRRs that is relatively close in its viewing angles to angles during 2D x-ray image acquisition);
register the two-dimensional projection image with the second two-dimensional image ([0401]: 2D x-ray images of a vertebra from respective views are registered to one another and to a 3D image data of the vertebra by generating a plurality of DRRs from a 3D CT image, and identifying respective first and second DRRs that match the 2D x-ray images of the vertebra); and
combine the registered two-dimensional projection image with the three-dimensional image in a plane of the three-dimensional image ([0456]: based upon the registration, 3D image data is overlaid upon a 2D image); and
a display (Fig 1B: display 30) to display the two-dimensional projection image and the second two-dimensional image (at least Fig. 20A).
	Tolkowsky does not disclose:
combine the registered two-dimensional projection image with the three-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis; and
display the combined image.
	Bakker, however, discloses:
combining a registered two-dimensional projection image with a three-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis (Fig. 8 and [0094]-[0104]: first image is shown in combination with a 3D volume data, which is provided in the same viewing direction as the first image, then the 3D volume data is translated within a plane perpendicular to first image); and
display the combined image (Fig. 9 and [0105]: 3D volume data moved in viewing direction of first image 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky’s system to include Bakker’s process of combining a 2D projection image with a 3D image orthogonally with respect to a projection axis of the 2D projection image and displaying the combined image. The motivation for the combination would have been to “provide a way of interaction in which moving the frame of reference in one image will result in minimal and predictable changes in the other image,” as taught by Bakker ([0023]), and also allow the user to view both the two-dimensional projection image and the three-dimensional image with respect to each other in a single image.
Regarding claim 2, Tolkowsky in view of Bakker discloses all limitations of claim 1, as discussed above, and Tolkowsky further discloses:
wherein the second two-dimensional image comprises a digitally-reconstructed radiographic image ([0392]: 2D projections derived from 3D CT images are known as DRRs).
Regarding claim 3, Tolkowsky in view of Bakker discloses all limitations of claim 1, as discussed above, and Tolkowsky further discloses the processor to:
determine a location of a center of mass of the three-dimensional image ([0420]: approximate center of vertebra is calculated); and
determine the plane of the three-dimensional image to include the location of the center of mass ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration).
Regarding claims 4-5, Tolkowsky in view of Bakker discloses all limitations of claim 1, as discussed above, and Tolkowsky further discloses the processor to:
determine a region of interest of the three-dimensional image ([0420]: point of interest within the vertebra is calculated); and
determine the plane of the three-dimensional image to include at least a portion of the region of interest ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration) (claims 4-5); and
wherein determination of the plane comprises determination of a slice image of the three-dimensional image which includes the region of interest ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration), and determination of a plane within the slice image ([0431]-[0432]: DRR from which a point in the D-dimensional subspace that best matches from current x-ray image is generated; [0427]: a point in D-dimensional subspace is reduced from vectors) (claim 5).
Regarding claims 6-7, Tolkowsky in view of Bakker discloses all limitations of claim 1, as discussed above, and Tolkowsky further discloses the processor to:
determine a region of interest of the three-dimensional image ([0420]: point of interest within the vertebra is calculated), wherein the two-dimensional projection image is registered with the second two-dimensional image at the region of interest ([0432]: DRR and CT scan of same vertebra are co-registered) (claims 6-7); and
determine the plane of the three-dimensional image to include at least a portion of the region of interest ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration) (claim 7).
Regarding claim 8, Tolkowsky discloses a method (see at least Fig. 30-31) comprising:
acquiring a three-dimensional image of the patient volume (Fig. 30: step 288 and [0415]: acquire 3D image data of the skeletal portion);
acquiring a two-dimensional projection image of a patient volume (Fig. 30: step 298 and [0416]: acquire 2D radiographic image);
determining a projection axis associated with the two-dimensional projection image ([0404]-[0405]: retrieve information pertaining to the acquisition of the given x-ray images included in standard (e.g., DICOM) image files);
generating a second two-dimensional image from the three-dimensional image based on the projection axis ([0401]: identify DRRs from 3D image that match the 2D x-ray images of vertebra; [0411]-[0412]: generate DRRs that is relatively close in its viewing angles to angles during 2D x-ray image acquisition);
aligning the two-dimensional projection image with the second two-dimensional image ([0401]: 2D x-ray images of a vertebra from respective views are registered to one another and to a 3D image data of the vertebra by generating a plurality of DRRs from a 3D CT image, and identifying respective first and second DRRs that match the 2D x-ray images of the vertebra);
combining the registered two-dimensional projection image with the three-dimensional image in a plane of the three-dimensional image ([0456]: based upon the registration, 3D image data is overlaid upon a 2D image); and
a display (Fig 1B: display 30) to display the two-dimensional projection image and the second two-dimensional image (at least Fig. 20A).
	Tolkowsky does not disclose:
combining the aligned two-dimensional projection image with the three-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis; and
display the combined image.
	Bakker, however, discloses:
combining an aligned two-dimensional projection image with a three-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis (Fig. 8 and [0094]-[0104]: first image is shown in combination with a 3D volume data, which is provided in the same viewing direction as the first image, then the 3D volume data is translated within a plane perpendicular to first image); and
display the combined image (Fig. 9 and [0105]: 3D volume data moved in viewing direction of first image 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky’s method to include Bakker’s process of combining a 2D projection image with a 3D image orthogonally with respect to a projection axis of the 2D projection image and displaying the combined image. The motivation for the combination would have been to “provide a way of interaction in which moving the frame of reference in one image will result in minimal and predictable changes in the other image,” as taught by Bakker ([0023]), and also allow the user to view both the two-dimensional projection image and the three-dimensional image with respect to each other in a single image.
Regarding claim 9, Tolkowsky in view of Bakker discloses all limitations of claim 8, as discussed above, and Tolkowsky further discloses:
acquiring a third two-dimensional projection image of the patient volume ([0388]: first and second 2D x-ray images of vertebra acquired; [0401]: 2D x-ray images of a vertebra from respective views);
determining a projection axis associated with the two-dimensional projection image ([0404]-[0405]: retrieve information pertaining to the acquisition of the given x-ray images included in standard (e.g., DICOM) image files),
the second projection axis different from the first projection axis ([0401]: 2D x-ray images of a vertebra from respective views);
generating a second two-dimensional image from the three-dimensional image based on the projection axis ([0401]: identify DRRs from 3D image that match the 2D x-ray images of vertebra; [0411]-[0412]: generate DRRs that is relatively close in its viewing angles to angles during 2D x-ray image acquisition);
aligning the two-dimensional projection image with the second two-dimensional image ([0401]: 2D x-ray images of a vertebra from respective views are registered to one another and to a 3D image data of the vertebra by generating a plurality of DRRs from a 3D CT image, and identifying respective first and second DRRs that match the 2D x-ray images of the vertebra).
	Tolkowsky does not disclose:
combining the aligned third two-dimensional projection image with the three-dimensional image in a second plane of the three-dimensional image substantially orthogonal to the second projection axis to generate a second combined image; and
displaying the second combined image.
	Bakker, however, discloses:
combining an aligned third two-dimensional projection image with a three-dimensional image in a second plane of the three-dimensional image substantially orthogonal to a second projection axis to generate a second combined image (Fig. 8 and [0094]-[0104]: 3D volume data is shown with a representation in a corresponding viewing direction in Fig. 8C, where perpendicular plane 206 is projected on the second image 208); and
displaying the second combined image (Fig. 9 and [0105]: alignment of the second image 208 is a movement of the 3D volume in relation to the second image when seen from front in a left/right part 222 and upward/downward part 224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky’s method to include Bakker’s process of combining a second 2D projection image with a 3D image orthogonally with respect to a second projection axis of the 2D projection image and displaying the combined image. The motivation for the combination would have been to “provide a way of interaction in which moving the frame of reference in one image will result in minimal and predictable changes in the other image,” as taught by Bakker ([0023]), and also allow the user to view both the two-dimensional projection images with respect to each other and also with respect to the three-dimensional image in a single image.
Regarding claim 10, Tolkowsky in view of Bakker discloses all limitations of claim 8, as discussed above, and Tolkowsky further discloses:
determining a location of a center of mass of the three-dimensional image ([0420]: approximate center of vertebra is calculated); and
determining the plane of the three-dimensional image to include the location of the center of mass ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration).
Regarding claims 11-12, Tolkowsky in view of Bakker discloses all limitations of claim 8, as discussed above, and Tolkowsky further discloses:
determining a region of interest of the three-dimensional image ([0420]: point of interest within the vertebra is calculated); and
determining the plane of the three-dimensional image to include at least a portion of the region of interest ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration) (claims 11-12); and
wherein determining the plane comprises determining a slice image of the three-dimensional image which includes the region of interest ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration), and determining a plane within the slice image ([0431]-[0432]: DRR from which a point in the D-dimensional subspace that best matches from current x-ray image is generated; [0427]: a point in D-dimensional subspace is reduced from vectors) (claim 12).
Regarding claims 13-14, Tolkowsky in view of Bakker discloses all limitations of claim 8, as discussed above, and Tolkowsky further discloses:
determining a region of interest of the three-dimensional image ([0420]: point of interest within the vertebra is calculated), wherein the two-dimensional projection image is aligned with the second two-dimensional image at the region of interest ([0432]: DRR and CT scan of same vertebra are co-registered) (claims 13-14); and
determining the plane of the three-dimensional image to include at least a portion of the region of interest ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration) (claim 14).
Regarding claim 15, Tolkowsky discloses a system (at least Fig. 1B) comprising:
an X-ray detector (C-arm 34; Fig. 1B and [0232]; [0239]: x-ray source for acquisition of 2D x-ray images) and an X-ray source (C-arm 34; Fig. 1B and [0232]; Fig. 29A and [0223]; [0566]: flat-panel detector for x-ray image generation) operable to: 
acquiring a two-dimensional projection image of a patient volume ([0232]: real time 2D images are acquired; Fig. 30: step 298 and [0416]: acquire 2D radiographic image);
a computing system ([0588]: computer processor 22) to:
determine a projection axis associated with the two-dimensional projection image ([0404]-[0405]: retrieve information pertaining to the acquisition of the given x-ray images included in standard (e.g., DICOM) image files);
generate a second two-dimensional image from the three-dimensional image based on the projection axis ([0401]: identify DRRs from 3D image that match the 2D x-ray images of vertebra; [0411]-[0412]: generate DRRs that is relatively close in its viewing angles to angles during 2D x-ray image acquisition);
register the two-dimensional projection image with the second two-dimensional image ([0401]: 2D x-ray images of a vertebra from respective views are registered to one another and to a 3D image data of the vertebra by generating a plurality of DRRs from a 3D CT image, and identifying respective first and second DRRs that match the 2D x-ray images of the vertebra); and
combine the registered two-dimensional projection image with the three-dimensional image in a plane of the three-dimensional image ([0456]: based upon the registration, 3D image data is overlaid upon a 2D image); and
a display (Fig 1B: display 30) to display the two-dimensional projection image and the second two-dimensional image (at least Fig. 20A).
	Tolkowsky does not disclose:
combine the registered two-dimensional projection image with the three-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis; and
display the combined image.
	Bakker, however, discloses:
combining a registered two-dimensional projection image with a three-dimensional image in a plane of the three-dimensional image substantially orthogonal to the projection axis (Fig. 8 and [0094]-[0104]: first image is shown in combination with a 3D volume data, which is provided in the same viewing direction as the first image, then the 3D volume data is translated within a plane perpendicular to first image); and
display the combined image (Fig. 9 and [0105]: 3D volume data moved in viewing direction of first image 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky’s system to include Bakker’s process of combining a 2D projection image with a 3D image orthogonally with respect to a projection axis of the 2D projection image and displaying the combined image. The motivation for the combination would have been to “provide a way of interaction in which moving the frame of reference in one image will result in minimal and predictable changes in the other image,” as taught by Bakker ([0023]), and also allow the user to view both the two-dimensional projection image and the three-dimensional image with respect to each other in a single image.
Regarding claim 16, Tolkowsky in view of Bakker discloses all limitations of claim 15, as discussed above, and Tolkowsky further discloses:
wherein the second two-dimensional image comprises a digitally-reconstructed radiographic image ([0392]: 2D projections derived from 3D CT images are known as DRRs).
Regarding claim 17, Tolkowsky in view of Bakker discloses all limitations of claim 15, as discussed above, and Tolkowsky further discloses the computing system to:
determine a location of a center of mass of the three-dimensional image ([0420]: approximate center of vertebra is calculated); and
determine the plane of the three-dimensional image to include the location of the center of mass ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration).
Regarding claims 18-19, Tolkowsky in view of Bakker discloses all limitations of claim 15, as discussed above, and Tolkowsky further discloses the computing system to:
determine a region of interest of the three-dimensional image ([0420]: point of interest within the vertebra is calculated); and
determine the plane of the three-dimensional image to include at least a portion of the region of interest ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration) (claims 18-20);
wherein the two-dimensional projection image is registered with the second two-dimensional image at the region of interest ([0432]: DRR and CT scan of same vertebra are co-registered) (claim 19); and
wherein determination of the plane comprises determination of a slice image of the three-dimensional image which includes the region of interest ([0421]-[0424]: DRRs including vertebra generated and presented as vectors based on x-ray camera position in space, angles relative to the vertebra, distance to the vertebra or to the selected point within the vertebra for 3D-2D registration), and determining a plane within the slice image ([0431]-[0432]: DRR from which a point in the D-dimensional subspace that best matches from current x-ray image is generated; [0427]: a point in D-dimensional subspace is reduced from vectors) (claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mistretta et al. (US PG No. 9414799) discloses at least combining registered/aligned 2D projection images with a 3D image in a plane orthogonal to different projection axes (see at least Fig. 9 and corresponding disclosure); 
Lautenschlager et al. (DE102013208897, a copy of machine translation attached) discloses at least combining a registered/aligned 2D projection image with a 3D image in a plane orthogonal to a projection axis (pg. 4: fifth method step: image plane of 2D fluoroscopic image within 3D image data set is perpendicular to main direction of X-ray radiation for 2D fluoroscopic image); and
Deinzer et al. (US PG Pub No. 2007/0055131) discloses at least a registered/aligned 2D projection images within a 3D image in a plane orthogonal to different projection axes (see at least Fig. 4: implant and orthogonal planes within 3D image and corresponding disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799